                                          Case 1:21-cr-00566-RCL Document 5 Filed 08/26/21 Page 1 of 1

 AO 442 (Rev. 1111 I) Arrest Warrant




                                                                  UNITED STATES DISTRICT COURT
                                                                                                 for the

                                                                                        District of Columbia

                            United States of America
                                                           v.                                      )   Case: 1:21-mj-00578
                                                                                                   )   Assigned to: Judge Harvey, G. Michael
                          David Nicholas Dempsey
                                                                                                   )   Assign Date: 8125/2021
                                                                                                   )   Description: COMPLAINT WI ARREST WARRANT
                                                                                                   )
                                                                                                   )
                                                    Defendant


                                                                                     ARREST WARRANT
To:        Any authorized law enforcement                                  officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                                    David Nicholas Dem~.~                                                   _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                             o           Superseding   Indictment        o   Information       o   Superseding    Information           N Complaint
o     Probation       Violation Petition                               o   Supervised   Release Violation Petition        o Violation     Notice        0 Order of the Court

This offense is briefly described as follows:
18 U.S.c. § 1512(c)(2) - Obstruction of an Official Proceeding,
18 U.S.C. § 111(a)(I) and (b) - Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
18 U.S.c. § 23 I(a)(3) - Obstruction of Law Enforcement During Civil Disorder,
18 U.S.C. § 1752(a)( J), (2), (4) and (b)(I)(A) - Entering or Remaining, Disorderly and Disruptive Conduct, and Engaging in
Physical Violence in a Restricted Building or Grounds with a Deadly or Dangerous Weapon,
40 U.S.C. § 5 J04(e)(2)(D) and (F) - Disorderly Conduct in a Capitol Building or Grounds and Act of Physical Violence in the
Capitol Grounds or Buildings.
                                                                                                                                           Digitally signed by G. Michael
                                                                                                                                           Harvey
Date: __          -"-,08",,1,,,,25"-'.../2=0=2'-'.1 __                                                                                     Date: 2021.08.25 10:50:59 -04'00'
                                                                                                                          Issuing officer's signature

City and state:                                            Washington,     D.C.
                                                                                                                             Printed name and title


                                                                                               Return

           This warrant was received on (date)                                    25(""2-S~U           , and the person was arrested on (date)        g;!U 12-A.
at (city and state) \}-f1t-. NV\{ S \ Ck


Date:     ((\~,             ,
                            I-v\
